PNG
    media_image1.png
    175
    631
    media_image1.png
    Greyscale

Prosyla Group PC
4275 Executive Square, Suite 200
La Jolla. CA 92037

In re Application of 				:	DECISION ON PETITION
Yu et al.					:	
Serial No.: 16/454,750				:	 
Filed: June 27, 2019   	       			:	
Docket No.: G3004-01101			:

This is a decision on the renewed Petition to Accept Color Drawing or Photographs under 37 C.F.R. § 1.84(a), received in the United States Patent and Trademark Office (USPTO) on June 23rd 2021.

37 C.F.R. § 1.84(a)(2) states the following: 

…On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. … The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following:
Payment of the fee set forth under 37 C.F.R. 1.17(h),
Submission of three (3) sets of color drawings, or one (1) set of color drawings if filed by EFS-Web, and
The first paragraph of the brief description of the drawings in the Specification contains the required language pertaining to colored drawings.

Additionally, MPEP 608.02(VIII) states:  
It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.

REASON FOR DISMISSAL: 

Applicant’s explanation for why the color drawings are necessary is the following: “Color drawings are necessary to clearly differentiate the claimed invention from unclaimed matter, as well as identify and 
This explanation fails to adequately explain why a particular color drawing must necessarily be in color as the only practical medium.  In other words, applicant’s overly general explanation is not found acceptable because it fails to clearly explain what specific feature(s) present in any one of color drawings 1-4 must necessarily be present in color; as the only practical medium for purposes of describing one or more feature(s).


Accordingly, the petition is DISMISSED.

If Applicant files a response to address the deficiencies raised in this petition decision, Applicant will need to file a new petition, including payment of the fee as set forth under 37 C.F.R. 1.17(h), in order for the Office to consider the matter.

Should there be any questions about this decision please contact Bennett M. Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807, or by facsimile sent to the general Office facsimile number, 571-273-8300.

							
						
    PNG
    media_image2.png
    48
    197
    media_image2.png
    Greyscale



/ANNE M. GUSSOW/Supervisory Patent Examiner, Art Unit 1600